Code of Agreement:  0346012007200009

Shenyang City Commercial Bank

Loan Pledge Agreement

Date: June 18, 2007



--------------------------------------------------------------------------------



Loan Agreement

Pledgor (Party A): Shenyang Maryland International Industry Co., Ltd.   Legal
representative: Frank Jiang   Current Address: No. 69 Heping North Street,
Heping District, Shenyang   Telephone: 024-22813888   Pledgee (Party B):
Shenyang City Commercial Bank (Holdings) Co., Ltd. Zhongshan Branch   Legal
representative: Zhang Yun   Current Address: No.206, Zhongshan Street, Shenhe
District   Telephone: 024-22708783


In order to affirm the rights of the creditor (Party B) according to the
agreement coded 0346012007200009 signed by the borrower (Part A) Shenyang
Maryland International Industry Co., Ltd, and the Pledgee (Party B), Party A is
willing to provide a guarantee of the legal disposition and pledge listed on the
last page attached on this agreement of Party A for the Pledgee (Party B).
Therefore, on the behalves of both parties, this agreement is made and entered
into by Party A and Party B through negotiation.

Article I     Declaration and Promises of party A

  1.1 Party A has complete civil acting abilities, and also owns the legal and
undoubted ownership as well as the rights of disposition.

  1.2 Party A has promised that no other owners except Party A own the pledge.
Or if there are any other owners, all the other owners have also agreed on the
pledge by a written consent, and Party B should keep this written statement.

  1.3 Party A has completely understood the contents of the main agreement,
signing and carrying out the agreement of its own accord, and all the contents
are true. The signature of legal representative or authorized representative has
been authorized legally.

  1.4 Party A will not lose any rights of creditor or any legal rights because
of the setting of rights of creditor under articles of the agreement.

  1.5 Party A has clarified in truth that any conditions about the pledge such
as ownership, right of disposition, usufructs, tenancy, intercommunity and
maintenance of the pledge. Party A has promised that all the agreements and
documents provided are true and nothing has been disguised or made up.

1

--------------------------------------------------------------------------------



  1.6 During the period of pledge, if the value of pledge are decreased or
damaged so that it can not be equal to the value of guaranteed values, then
Party A should provide another pledge certificated by Party B in order to
complement the original pledge within 30 days.

  1.7 During the period of pledge, if the pledge are destroyed by accident, the
compensation received from any ways (including but not limited in insurances,
housing resettlements) will be put again as the pledge, Party B has the priority
to take the compensation; before the end of the agreement term, Party B has
right to withdraw or deposit the compensation.

  1.8 During the period of pledge, Party A should notify Party B 30 days before
the condition occurs mentioned as follow, and Party A should get the permission
from Party B in a written statement to set up the guaranteed responsibilities;
otherwise, nothing can be carried into execution: Party A has changed the form
of operation, including but not limited to restructuring, jointing venture,
amalgamating, dividing, contractual operating, lease operating, application for
bankrupt, and convey major properties and etc.

  1.9 Within the term of the agreement, Party A should notify Party B within 5
days in a written statement if any of the conditions happen as follow:

  (1) Party A’s condition has an important change, including but not limited in
changing the name of enterprise, legal representative, high-level stuffs,
address, subjection relationship, decreasing the registered capitals and
business license revoked.

  (2) Party A is involved in great litigation or arbitration.

  (3) Party A’s major managing person is involved in great violations of the
regulations, law, and rules.

  (4) Party A’s financial conditions become exacerbating.

  (5) Party A loses the commercial credits.

  (6) There is disputation on the pledge rights of pledge.

  (7) Pledge are closed down, frozen, supervised, or seized.

  1.10 Within the period of agreement validity, if Party A provides guarantee to
the third party, Party A shall not harm any behalves of Party B.

Article II   The relationship between Pledge Agreement and Loan Agreement

  2.1 This pledge agreement is an independent guarantee. The loan agreement
becomes invalid or to be cancelled for any reasons has nothing to do with the
efficacy of the pledge agreement, the pledge agreement will be effective and
Party A will still need to be responsible for the guarantee of Party B.

  2.2 The cancellation or the earlier due of the loan agreement will have no
effects at all on the efficacy of the pledge agreement, Party A should still
have guaranteed responsibilities to Party B on the sum of money which Party A
should pay for and any losses to Party B.

2

--------------------------------------------------------------------------------



  2.3 When both Party A and Party B are willing to make any variations on the
contents of Pledge Agreement (except expending the term of the agreement and
increasing the amount of the loan money), it is not necessary of the permission
from Party A, and Party A will still need to take the guaranteed
responsibilities to Party B after the variations on the agreement.

  2.4 There is no need of the permission from Party A, Party B has the right to
transfer both the creditor’s rights of loan agreement and the pledge rights of
the agreement to the third party, and Party A should take the responsibilities
to the new pledgee in the same scope of the original pledge guarantee.

Article III   Property Pledge

  3.1 The pledge provided by Party A are Real Estates. The price of the pledge
is RMB 70,290,500 Yuan. The details will be listed on the pledge list, and the
list is one part of the loan pledge agreement. If there are any pledge are
restricted on circulation under law issues, Party A has the responsibilities to
make an indication on the pledge list.

  3.2 The effectiveness of the rights of this agreement includes not only the
pledge but also the attachments on the pledge.

Article IV   Scope of Pledge

This agreement guaranteed the creditor’s rights including:

  4.1 The amount of the principals and interests are RMB 40,000,000 Yuan under
the Loan Agreement coded No. 0346012007200009. (Including legal interests,
promissory interests, and if the breach of the agreement of the borrower is
happened, there will be the compound interests, overdue interests and extra
penalty interests as well)

  4.2 If the borrower breaches the agreement, the borrower should pay for the
sum of breach and the damages.

  4.3 All the costs spent by Party B in order to bring about the rights of
creditors include but not limited in: all litigation fees required by the
courts; agent fees, traveling expenses, and investigating fees required by the
attorney; evaluation fees, auction fees, transferring fees, and research fees
required by any related offices.

Article V     Term of Pledge

  5.1 The term of the loan is 24 months, from June 18 of 2007 to June 12 of
2009.

  5.2 The pledge rights and its guaranteed creditor’s rights exist at the same
time, pledge rights will not end before the creditor’s rights end.

3

--------------------------------------------------------------------------------



Article VI   Registration of Pledge

  6.1 Party A should transact pledge registration to related registration
department within 10 days starting from the date of signing the agreement, and
the certificate of rights should be kept by Party B.

  6.2 Party A is responsible for transacting the pledge registration,
evaluation, notarization and identification, the costs will be paid by Party A
as well.

  6.3 Any pledge registered matters happened to need any registered alteration,
Party A should transact registered alteration in any related registration
offices within 10 days starting from the date of alteration, and pay for all the
costs.

Article VII   Custody of Pledge and Restrictions on Rights

  7.1 During the period of pledge, Party A is responsible for owning the pledge
and keep the pledge in a good condition, the costs of any reparations or
maintenances should be also paid by Party A.

  7.2 During the period of pledge, Party A should be accomplished to Party B on
checking the condition, maintaining, and repairing of the pledge.

  7.3 Party A should not transfer, exchange, lease, lend, contribute or refit
the pledge without Party B’s permission in a written statements. Party A’s any
actions mentioned above will be invalid, and Party A will need to be responsible
to the breach on the agreement.

Article VIII   Insurance of Pledge Property

  8.1 To any pledge that need to be insured required by Party B, Party A agrees
to insure the pledge before carrying out the agreement, the cost should be also
paid by Party A.

  8.2 Party A agrees not to intermit the insurances before all the creditor’s
rights guaranteed with the pledge are discharged; If Party A didn’t reinsurance
in time at the end of the previous term of insurance, Party B can transact the
reinsurance instead of Party A, any related fees should be paid by Party A.
Party A also has to take the whole responsibilities for any damages to Party B
due to the intermitting of the insurance.

  8.3 The first proceed person on the insurance should be named as Party B;
Party B has the right to accept and manage the compensation. Party B should keep
the original copy of the guarantee slip before the loan interests are paid
completely under the articles of the loan agreement.

4

--------------------------------------------------------------------------------



Article IX  Execution and Releasing of Pledge rights

  9.1 Any of the conditions occurs as mentioned below; Party B has the right to
exercise its pledge:

  (1) At the end or the earlier end of the term of the agreement, Party B’s
creditor’s rights have not been discharged or not fully discharged;

  (2) Because of Party A or any third party that decreasing, destroying or
damaging the values of the pledge so that the values of pledge no long equal to
the guaranteed debts, Party A can not provide another effective pledge according
with the requirements of Party B;

  (3) Party A has breached any of the articles of Article I, VI, VII, and VIII
in the agreement.

  9.2 Party B can choose any of the methods to the pledge:

  (1) Through the negotiation with Party A that Party B has the priority to
receive the money converting or selling of the pledge. If the negotiation fails,
Party B has the right to put the pledge up for auction; on the first auction,
Party B will take the evaluation price as the holding price; if the auction
fails, Party B will take the 50% of the evaluation price as the holding price;
if the proceeding auction still fails, Party B will put the pledge up for a
non-base price and non-holding auction.

  (2) Requesting People’s Court to put the pledge up for auction or sell off the
pledge.

  (3) Through litigation.

  9.3 During the execution of carrying out pledge rights, any required
transferring fee, deed tax, land selling fee, and any compensation fee as well
as any defaulted fees on water, electricity, gas, heating and any other fees
should be all paid by Party A.

  9.4 If the execution of carrying out pledge rights is through the litigation,
Party A should pay all the fees that Party B has spent due to the execution
including but not limited in: all litigation fee required by the courts; agent
fee, traveling expenses, and investigating fee required by the attorney;
evaluation fee, auction fee, transferring fee, and research fee required by any
related offices.

  9.5 After the pledge are auctioned or sold off, if the amount of money sold of
pledge are more than the amount of guaranteed creditor’s rights (after deducting
the any related required fees according to the agreement), Party B should give
the balance back to Party A.

  9.6 After the releasing for the entire creditor’s rights guaranteed with the
pledge, pledge rights are released. After the pledge rights are released, Party
B should give back the original copy of the certificates of insurance to Party
A.

5

--------------------------------------------------------------------------------



Article X    Default Responsibilities

  10.1 After signing the agreement, if Party A refuses or delays transacting the
pledge registration so that the agreement can not become effective, then the
breach of the agreement is constituted, and Party A should take the
responsibilities with in the scope of pledge guarantee.

  10.2 If the pledge becomes ineffective due to the faults of Party A, Party A
should take the responsibilities with in the scope of pledge guarantee.

  10.3 Any of the conditions occurs, Party A is regarded as breaching the
agreement:

  (1) Party A has breached any one of the articles from Article I, VI, VII, and
VIII;

  (2) Party A foreclosed Party B transacting the pledge according to the
articles in the agreement with any methods.

  10.4 When the breach of the agreement occurs as mentioned above, Party B has
the rights to choose any or many of the methods written as fellow:

  (1) Requesting Party A to amend any direct or indirect economic loss to Party
B due to Party A’s breach on the agreement (including but not limited in the
loan principal, loan interests, and loss of the cost according to the
agreement);

  (2) Party B has the right to deduct the capital from the accounts of Party A
in any branches of Shenyang City Commercial Bank with only an notice in order to
counteract the creditor’s rights or pledge guaranteed creditor’s rights of Party
B and any branches of Shenyang City Commercial Bank. Requesting Party A to pay
for the 20% of the amount of pledge to Party B in order to assume the
responsibilities of breach on the agreement.

Article XI  Litigation

  11.1 There are any disputations that cannot be negotiated by both parties
while carrying out the agreement, both parties can litigate to People’s court
where Party B’s location belongs to with both party’s permissions.

  11.2 If the agreement is notarized by notary office with enforceable force,
the lender shall apply for enforcement performance in People’s Court when the
loan is due or become due ahead of schedule.

Article XII  Rights Remaining and Others

  12.1 Any allowance, extending, discounting, or postponing any of the rights
under the agreement given to Party A by Party B will not effect, damage, or
limit any legal rights of the Party B under the agreement, it can not be
regarded as Party B’s giving up on any of the rights or interests under the
agreement, it also can not be regarded as the remitting of any responsibilities
of Party A under the agreement.

6

--------------------------------------------------------------------------------



  12.2 During the execution of carrying out the agreement, Party B and main
debtor can together negotiate any changing on the agreement; however, if Party B
and main debtor try to increase the debt of the debtor, it is necessary to
receive the permission from Party A on the issues; otherwise, Party A will not
take any responsibilities on the increased extra debts. Only if People’s Bank of
China tries to adjust the interest rates so that the debt of the debtors are
increased, then Party A should take the related guaranteed responsibilities for
the increased debt.

Article XIII  Effectiveness of Agreement

  13.1 The agreement will be carried out after signing by Party A and Party B.
Anything needed to transact the pledge registration has to be transacted the
pledge registration in order to be effective; others that are not necessary to
be transacted the pledge registration will be effective as soon as the carrying
out of the agreement.

  13.2 The agreement is made in 6 copies, 1 copy will be kept by Party A, Party
B and borrower per party; 3 copies will be kept by the registration office, and
__ copy will be kept by notarization office, all of the copies have the equal
lawful effectiveness. __ copy of duplicate is available.

  13.3 The Agreement attachments are the indispensable parts of the agreement:

  (1) The copy of the Business License passed the annual inspection in the
registration office.

  (2) The list of pledge

  (3) The copy of the Certificate of Rights for the pledge

  (4) Other certificates of rights or other certificates of pledge registration

  (5) Identification of legal representative

  (6) Authorized Trust Deed

  (7) The Company charter and Resolution of the board putted on records in
Administrative bureau for industry and commerce by Party A.

  (8) The Authorized letter of Credit Research and documents of Research by the
enterprises and institutions.

  (9)


Important Notice: Party B has notified Party A on all the articles of assuming
the responsibilities obligations; and has explained clearly on the articles
according to the requirements of Party A. Both Party A and Party B have the same
understanding on all the articles of the agreement, No either party should
regard this agreement as a format agreement provided by any party.

7

--------------------------------------------------------------------------------



Pledgor:
(seal) Property Owner:
(seal) Pledgee:
(seal)       Legal
Representative:
or
Authorized
Representative: Legal
Representative:
or
Authorized
Representative: Legal
Representative:
or
Authorized
Representative:       Date: Date: Date:

8

--------------------------------------------------------------------------------



Pledge Property List

Sum of pledge:

The ___ page of ___ pages


Number Name
of
Pledge Standard Number Address Registered Office Condition of Insurance Rights
Ownership Code of certificate of rights Original Book value Pledge value
Evaluator Others 1 2 3 4 5 6 Total


Pledgor:
(seal) Pledgee:
(seal)         Legal Representative:
or Authorized Representative (seal): Legal Representative:
or Authorized Representative (seal):         Date: Date:  

8

--------------------------------------------------------------------------------



Pledge List

No. Code of Certificate of
houseproperty right Address No. Floor Registered
Book Number Floor Area
(Sq. m) Evaluated
Area (Sq. m) Evaluated Gross
Price (Yuan) 1 SFQZSHPZ No. 12000 No69, Heping North Street, Heping District 69
13th Floor 20-1-S-12119 1097.43 9150.6 10,042,143.0 1 SFQZSHPZ No. 12000 No69,
Heping North Street, Heping District 69 14th Floor 20-1-S-12143 1097.43 9150.6
10,042,143.0 1 SFQZSHPZ No. 12000 No69, Heping North Street, Heping District 69
15th Floor 20-1-S-12144 1097.43 9150.6 10,042,143.0 1 SFQZSHPZ No. 12000 No69,
Heping North Street, Heping District 69 16th Floor 20-1-S-12145 1097.43 9150.6
10,042,143.0 1 SFQZSHPZ No. 12000 No69, Heping North Street, Heping District 69
17th Floor 20-1-S-12146 1097.43 9150.6 10,042,143.0 1 SFQZSHPZ No. 12000 No69,
Heping North Street, Heping District 69 18th Floor 20-1-S-12147 1097.43 9150.6
10,042,143.0 1 SFQZSHPZ No. 12000 No69, Heping North Street, Heping District 69
19th Floor 20-1-S-12148 1097.43 9150.6 10,042,143.0 Total         7682.01  
70,298,000.7 Evaluated Gross Price
(Yuan) Converted in million Yuan: 70.295 RMB (in chinese Characters):

No. Code of State-owned land Address No. Pledge Area (Sq.m) Pledge Price
(million yuan) Evaluated Price
(million yuan) 1 GY (2005)NO. 0490 No. 69, Heping Street, Heping District 69
8.79 40 7.936

Pledgor: Shenyang Maryland International Industry Co., Ltd
Legal Representative:
Date: June 3rd, 2007 Pledgee: Shenyang City Commercial Bank (Holdings) Co., Ltd.
Zhongshan Branch
Legal Representative:

9

--------------------------------------------------------------------------------